Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  154089                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 154089
                                                                    COA: 326593
                                                                    Crawford CC: 12-093344-FC
  WAYNE ROBERT FARREN,
          Defendant-Appellant.

  _________________________________________/

         By order of May 2, 2017, the application for leave to appeal the May 17, 2016
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8). On
  order of the Court, the cases having been decided on July 24, 2017, 500 Mich 453 (2017),
  the application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REVERSE that part of the judgment of the Court of Appeals
  remanding this case to the trial court for a hearing pursuant to People v Lockridge, 498
  Mich 358 (2015), and we REMAND this case to the Court of Appeals for plenary review
  of the defendant’s claim that his sentence was disproportionate under the standard set
  forth in People v Milbourn, 435 Mich 630, 636 (1990). See Steanhouse, 500 Mich 453,
  460-461 (2017). In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2017
           t1023
                                                                               Clerk